DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1-2, 5, 10-11 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Claim Objections
Claim 1 objected to because of the following informalities: a proper Markush format is “selected from the group consisting of A, B and C”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the ratio of IVEPR/IVPP”. However, the claim does not specify in what solvent the intrinsic viscosity is measured. From a scientific point of view, an intrinsic viscosity without specifying solvent is meaningless. Additionally, the claim recites “are determined according to …based on the amount of the CXS and CXI…”. It is unclear how the intrinsic viscosity is measured. Clarification is required. For purposes of expediting prosecution, any value of intrinsic viscosity would read on the claim.
Claim Rejections - 35 USC § 103
Claims 1, 5-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohrmann et al (US 2016/0024287) in view of Seip et al (US 2003/0060543).
Claims 1, 5-7, 9, 12, 16-19: Rohrmann teaches an automotive part prepared from a composition comprising 20-50 wt% of a heterophasic propylene copolymer, 10-20 wt% of an ethylene based plastomer, 1-15 wt% of a talc, and 0.1-0.4 wt% of an antioxidant and additional additive [0001, 0033, 0009, 0018, 0027, 0029, example 2, example 5]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Rohrmann does not teach an antioxidant like claimed. 
However, Seip discloses a composition for automotive parts and teaches using non-phenolic antioxidant to enhance discoloration resistance [0016, 0008, 0014, 0028, claims]. The non-phenolic antioxidant can be a hydroxylamine such as FS-042 in an amount of 0.025-1wt%. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize non-phenolic antioxidant like claimed to enhance discoloration resistance. 
Claim 8: Rohrmann is silent with respect to the properties of the article. However, the combination of teachings from Rohrmann and Seip have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the contents of each component through routine experimentation to balance between impact and stiffness, because the content of the plastomer is a result effective variable wherein too much plastomer would sacrifice stiffness while too less would sacrifice impact strength. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 10-11: Rohrmann is silent with respect to the properties of the article. However, the combination of teachings from Rohrmann and Seip have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. Additionally, low carbon emission and low VOC are typical requirements for manufacture and also benefit environment. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition through routine experimentation to reach desire emission values. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohrmann et al (US 2016/0024287) in view of Seip et al (US 2003/0060543) and further in view of Marques Ferreira Custodio et al (US 2016/0326355, hereafter ‘355).
Rohrmann and Seip teach the limitation of claim 1, as discussed above. 
Rohrmann and Seip do not teach a heterophasic propylene copolymer like claimed.
However, ‘355 discloses a similar composition and teaches a heterophasic propylene copolymer with excellent tiger marking performance [0006-0008, 0268]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the heterophasic propylene copolymer like claimed to provide excellent tiger marking performance. 
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
In response to applicant's argument regarding the 112(b) rejection of intrinsic viscosity, it is noted that the test standards only specify the measurement procedure but not the solvent, the solvent would affect the ratio.
In response to applicant's argument that Rohrmann does not disclose the reduced emission, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that there is no motivation to combine Rohrmann and Seip, the argument is not persuasive because Seip discloses the invention is used to form articles to improve stain and discoloration resistance upon exposure to high temperature and harsh chemical conditions, see the whole disclosure specifically paragraphs 0001 and 0016. The radiator surge tank is merely an example of the applications which has high temperature and harsh chemical conditions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763